DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 10/02/2020, are currently pending and have been fully considered below.
	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1, 8, 13, 20 are drawn to a system, manufacture, method, and system.  These are a system, machine, process, and system categories, which is statutory categories of invention. Thus, claim(s) fall(s) in three of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 8, 13, 20 substantially recites the limitations: 
Claim 1 language: “
1. A system for enterprise manufacturing inventory management, comprising:
	a) , comprising a planning account overview table, which specifies an aggregated chart of accounts;
wherein the planning account overview table comprises a plurality of activity accounts, each activity account comprising:
		a planning activity id, comprising: 
			a planning activity 			
			id number; and
		a planning activity id description;
		an aggregated planned cost;
		an aggregated actual cost; and
		an aggregated forecasted quantity;
	b) a plurality of accounting systems, comprising: a first accounting system, comprising a first general ledger, and a second accounting system, comprising a second general ledger;
	wherein the first general ledger and the second general ledger are different, wherein general ledger accounts in the first general ledger and general ledger accounts in the second general ledger are different; and
	c) an inventory procurement system, for managing and procuring inventory for manufacturing;
	, further comprises:
		an activity id connectivity table, which for each specific activity account is configured to correlate the specific activity account with an associated contra activity account, an associated cross charge account, and an associated account calculation procedure; and
		account planning manager instructions, which are configured to process the associated account calculation procedure, wherein the account planning manager instructions process updates of the aggregated planned cost of the specific activity account to automatically update aggregated planned cost of interconnected activity accounts that are configured in the activity id connectivity table in relation to the specific activity account;
	wherein is configured to aggregate general ledger accounts from the first general ledger and the second general ledger, wherein  creates, stores, and processes the aggregated chart of accounts, comprising the activity accounts, each comprising the planning activity id, which is associated with the aggregated planned cost, the aggregated actual cost, and the aggregated forecasted quantity, which aggregate respectively general ledger planned costs, general ledger actual costs, and general ledger forecasted quantities of the general ledger accounts, such that the aggregated chart of accounts aggregates the general ledger accounts from the first general ledger and the second general ledger;




	an activity id correlation table, which is configured to correlate an activity account with general ledger accounts of the first general ledger and the second general ledger; and
	account aggregation manager instructions, which are configured to update the planning account overview table with aggregated information from the first general ledger and the second general ledger, wherein for the activity account, the account aggregation manager instructions aggregate the aggregated actual cost, the aggregated planned cost, and the aggregated forecasted quantity from correlated general ledger accounts via lookup in the activity id correlation table; ;
	wherein a manufacturing activity account in the plurality of activity accounts, comprises a manufacturing planning activity id for a manufacturing input component used in manufacturing by a first factory and a second factory, associated with respectively the first accounting system and the second accounting system;
	wherein the manufacturing activity account comprises a manufacturing aggregated forecasted quantity for ;
	such that  order the manufacturing aggregated forecasted quantity of via the inventory procurement system, such that the manufacturing aggregated forecasted quantity of  is distributed to the first factory and the second factory.”
Claim 7 language: “ The system for enterprise manufacturing inventory management of claim 1, further comprising a d) account aggregation controller instructions, which are configured to allow a user to view the planning account overview table in communication with the account aggregation manager instructions; and 57Customer No. 107840PATENT Docket No. 1864-0002 e) account planning controller instructions, which are configured to allow a user to view and update the aggregated planned cost of the planning account overview table in communication with the account planning manager instructions; .”
The limitations above recite concepts of data aggregation for manufacture inventory using tables, which falls into the grouping of Certain Methods of Organizing Human Activity such as commercial interaction (business relations) and managing relationships (following rules or instructions).  Specifically, the limitations above in this context allow a user to use tables (correlation table, planning accounting overview table, connectively table), to create, store and process an aggregated chart of accounts including aggregated plan cost, aggregated actual cost, and aggregated forecasted quantity, to update the aggregated plan cost, aggregated actual cost, and aggregated forecasted quantity, and to order a manufacturing aggregated forecasted quantity such as inventory items, see specification ¶117.
In addition, claims 8, 13, and 20 are similar version of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Thus, it is sufficient for the examiner to identify that claims 1-20 recite an abstract idea.
Step 2A Prong Two: No
Besides the abstract idea, claims 1, 8, 13, and 20 recites the additional element: 
Claims 1, 8, and 20 – an enterprise performance management server, a first processor or processor; a first non-transitory memory or non-transitory memory; a first input/output component or input/output component, data bus;
Claim 7 – an enterprise performance management device; a second processor, a second non-transitory memory, a second non-transitory memory, second data bus;
The additional elements above represent mere data gathering (e.g., the first general ledger and the second general ledger) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is used to create, store and process an aggregate chart of accounts including aggregated plan cost, aggregated actual cost, and aggregated forecasted quantity, to update the aggregated plan cost, aggregated actual cost, and aggregated forecasted quantity, and to order a manufacturing aggregated forecasted quantity such as inventory items using tables (correlation table, planning accounting overview table, connectively table). In addition, it is considered as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the general ledgers data are acquired in highs level of generality that amounts only to data gathering.  The data aggregation are also claimed in a high level of generality, for example, the tables that are being used to aggregate data are regular tables use to facilitate data correlation and aggregation, see figures 4A-4D. Further, the process of correlating and aggregating the accounting data is claimed in such higher level of generality, without further explanation of how the steps of correlation and aggregation are specifically performed, and thus make the claim language direct to organized accounting data in tables, and consequently the total cost, actual claim 1 is directed to the judicial exception.
In addition, claims 8, 13, and 20 are similar versions of claim 1, and thus do not integrate the recited judicial exception into a practical application and are directed to the judicial exception, and the analysis must therefore proceed to Step 2B
Accordingly, under Step 2A (prong 2), claim(s) 1-20 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
 Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, see specification para. 142-156.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
Dependent claims 2-7, 9-12, 14-19 do not add “significantly more” to the eligibility of claims 1, 8, 13, and 20 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered 
Allowable Subject Matter
	Claims 1-20 are allowed over the prior art; however, would only be allowed if the rejection under 35 USC 101 is overcome.
	In addition, the closest prior art of the record is Kane et al. (US 20020138375 A1, herein after Kane). Kane discloses an procurement services system that has an extract utility that extracts a file of general ledger (G/L) accounts, including account code, description, and company code, from a chart of accounts in the back-end and transfers it to the front-end, where it is updated by an update utility to include company group code from a company group table and then loaded into a data store of valid general ledger accounts. Although, Kane discloses the table and fields of the table that are extracted and updated, it lakes all the details of the tables and how the tables are being used to aggregated all the necessary data as required by the current application of the record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627               




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627